Title: James Monroe to James Madison, 15 August 1830
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak Hill
                                
                                Augt. 15th 1830.
                            
                        
                         
                        Young Mr Watson who has been with us, since the vacation, and will call on you on his return home, will give
                            you information of the state of my health, & of that of my family. We hope that yours is perfectly restored, from
                            a slight attack, which he informs us you suffered, at the University, & that Mrs. Madison enjoys good health.
                        I have received a letter from Mr Sparks since I last wrote to you, informing me, that you had allowed him to
                            take a copy of Mr. Raynevalls, respecting occurrences in the negotiation for peace, in 1782. 3. & in reply I
                            assurd him, that in so doing, you had acted, in perfect accord with my wishes. I intimated what related to Mr Vaughan, in
                            that affair, as that I should, informed him, of what had occurrd, that he might communicate any view, which he had taken of
                            those occurrences, either to Mr. Sparks, or to me for him, if he thought proper.
                        Mr Hay has, before this, we presume reachd the warm Springs, accompanied by his daughter Mrs Ringgold,
                            & Dr Werks. We heard from him at Staunton, which he had reached without injury. We hope that the exercise,
                            & water, will restore him. Our best regards to Mrs Madison— your friend—
                        
                            
                                James Monroe
                            
                        
                    